1    CLAUDIA M. QUINTANA
2    City Attorney, SBN 178613
     BY: KATELYN M. KNIGHT
3    Deputy City Attorney, SBN 264573
4    CITY OF VALLEJO, City Hall
     555 Santa Clara Street, P.O. Box 3068
5    Vallejo, CA 94590
6
     Tel: (707) 648-4545
     Fax: (707) 648-4687
7    Email: katelyn.knight@cityofvallejo.net
8

9    Attorneys for Defendants, CITY OF VALLEJO,
     ANDREW BIDOU, KEVIN BARRETO, HEATHER SMITH
10

11

12                              UNITED STATES DISTRICT COURT

13                   FOR THE EASTERN DISTRICT OF CALIFORNIA

14
     DELON THURSTON, an individual,                    Case No: 2:19-cv-01902-KJM-CKD
15

16                 Plaintiff,                          STIPULATION FOR EXTENSION OF
                                                       TIME TO FILE RESPONSIVE
17
           vs.                                         PLEADING; ORDER [LOCAL RULE
                                                       144(a)]
18
     CITY OF VALLEJO, a municipal                      ‘
19   corporation, ANDREW BIDOU, in his
20   official capacity as Chief of Police; KEVIN
     BARRETO, individually and in his official
21   capacity as a Police Officer for the CITY OF
22   VALLEJO; HEATHER LAMB,
     individually and in her official capacity as a
23   Police Officer for the CITY OF VALLEJO;
24   and DOES 1-50, individually and in their
     official capacities as Police Officers for the
25   CITY OF VALLEJO, jointly and severally,
26
                   Defendants
27

28          WHEREAS Plaintiffs’ counsel filed four suits against the City of Vallejo around
     Case No. 2:19-cv-01902-KJM-CKD                                    STIPULATION FOR
                                                                       EXTENSION AND
                                                                       ORDER
                                                 -1-
1    the same time: McCoy, et al. v. City of Vallejo, et al., Case No 2:19-cv-01191-JAM-
2    CKD; Burrell, et al. v. City of Vallejo, et al., Case No. 2:19-cv-01898-WBS-KJN;
3    Jenkins, v. City of Vallejo, et al., Case No. 219-cv-01896-TLN-DB; and Thurston v. City
4    of Vallejo, et al., Case No. 2:19-cv-01902-KJM-CKD.
5           WHEREAS the Complaints filed in each of these cases contained identical
6    allegations pertaining to prior lawsuits brought against the City of Vallejo in support of a
7    Monell claim and assert causes of action against individuals in both official and
8    individual capacities, which Defendants contend is not appropriate and subjects the
9    Complaint to a motion under Rule 12 of the Federal Rules of Civil Procedure;
10          WHEREAS counsel has engaged in extensive meet and confer discussions in the
11   case of McCoy et al. v. City of Vallejo, et al., Case No. Case No 2:19-cv-01191-JAM-
12   CKD to attempt to resolve these issues, and will be filing a motion to dismiss with a
13   hearing date of December 17, 2019;
14          WHEREAS the parties believe that the Court’s decision on the motion in McCoy,
15   et al. v. City of Vallejo et al. may assist them in their meet and confer efforts regarding
16   resolution of the pleadings in the Burrell, Jenkins, and Thurston matters;
17          WHEREAS the parties previously stipulated to a 28-day extension of Defendants’
18   responsive pleading deadline and require leave of Court for an additional extension
19   pursuant to Local Rule 144(a);
20          IT IS HEREBY STIPULATED by and between the parties to this action through
21   their designated counsel that Defendants’ deadline to file a responsive pleading be
22   extended until 30 days following the Court’s order on Defendants’ motion to dismiss in
23   the matter of McCoy et al. v. City of Vallejo, et al.
24

25   DATED: November 18, 2019                        __/s/ Melissa Nold______________
26                                                   MELISSA NOLD
                                                     Attorney for Plaintiff DELON
27                                                   THURSTON
28

     Case No. 2:19-cv-01902-KJM-CKD                                        STIPULATION FOR
                                                                           EXTENSION AND
                                                                           ORDER
                                                   -2-
1

2    DATED: November 18, 2019                       __/s/ Katelyn M. Knight______________
3                                                   KATELYN M. KNIGHT
                                                    Deputy City Attorney
4                                                   Attorney for Defendants CITY OF
5                                                   VALLEJO, ANDREW BIDOU, KEVIN
                                                    BARRETO, and HEATHER SMITH
6

7

8                                                   * * *
9           While the court declines to grant the parties’ stipulation, this case is stayed. The
10   parties shall notify the court within seven (7) days of any decision in the McCoy case that
11   they believe warrants lifting of the stay.
12          Additionally, the parties are directed to file a Notice of Related Case in the McCoy
13   case for consideration by the judge in that lower-numbered case. L.R. 123.
14          SO ORDERED.
15   DATED: November 19, 2019
16

17
                                                        UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

     Case No. 2:19-cv-01902-KJM-CKD                                          STIPULATION FOR
                                                                             EXTENSION AND
                                                                             ORDER
                                                  -3-
